PER CURIAM.
Winfred Lovelace appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). The state concedes that the defendant’s 35-year sentence on count 2, the second-degree felony of attempted armed robbery, exceeds the legal maximum of 15 years. We reverse the order under review and remand for correction of the sentence on count 2. Defendant need not be present. We do not disturb the mandatory minimum sentence, nor do we find any merit in the defendant’s other claims.
Affirmed in part, reversed in part, and remanded for correction of sentence on count 2.